EX. 10.1

ASSET PURCHASE AGREEMENT                   










THIS AGREEMENT made this 24th day of August, 2010.







BETWEEN:







GLOBAL TERRALENE INC., a company duly incorporated pursuant to the laws of the
Province of British Columbia (Incorporation Number BC0882959), with a registered
office located at 7th Floor, 1175 Douglas Street, Victoria, BC, V8W 2E1




(the “Vendor”)




AND:







GOLDEN SPIRIT ENTERPRISES LTD. a company duly incorporated pursuant to the laws
of the State of Delaware, United States of America (Incorporation Number
2350791), with offices located at Suite 541-702 Kentucky Street, Bellingham,
Washington, 98225




(the “Purchaser”)




BACKGROUND




A.

The Vendor owns certain assets, including patents and other intellectual
property, which assets are more specifically described in this Agreement; and

B.

In accordance with this Agreement, the Vendor has agreed to sell, and the
Purchaser has agreed to purchase, certain of the Vendor’s assets, on the terms
and subject to the conditions provided in this Agreement.

TERMS OF AGREEMENT




In consideration of the premises and the covenants, agreements, representations,
warranties and payments contained in this Agreement, the parties agree with the
others as follows:








- 1-




1.

Definitions




The following words shall have the following meanings:




(a)
                                                                                                                       

“Agreement” means this Asset Purchase Agreement;




(b)
                                                                                                                       

“Assets” means the assets set out in section 3.1 and Schedule “A”;




(c)
                                                                                                                       

“Closing Date” means November 30, 2010, or such other date as may be agreed to
in writing between the Vendor and Purchaser;




(d)
                                                                                                                       

“Consideration” has the meaning set out in section 2;




(e)
                                                                                                                       

“Schedule “A” ” means Schedule “A” attached to this Agreement; and




(f)
                                                                                                                       

“Shares” means Restricted Rule 144 Common Shares of the Purchaser.




2.

Consideration




The consideration for the Purchaser’s purchase of the Assets will be the
issuance to the Vendor of SEVEN MILLION Shares of the Purchaser, as follows:




(a)

FIVE MILLION Shares, issued and delivered to the Vendor on the Closing Date; and




(b)

TWO MILLION Shares, issued and delivered to the Vendor NINTEY (90) days after
the Closing Date.




3.

Purchase and Sale of Assets




3.1

Description of Assets




Upon the terms and subject to the conditions of this Agreement, the Vendor
agrees to sell, assign and transfer to the Purchaser, and the Purchaser agrees
to purchase from the Vendor, the Assets described in Schedule “A” attached
hereto.




3.2

Obligations Not Assumed




Except as provided in this Agreement, the Purchaser does not assume and shall
not be liable for any obligations, commitments or liabilities of the Vendor or
the Vendor’s business whatsoever including, without limiting the generality of
the foregoing, any taxes under the Income Tax Act (Canada), amounts required by
law to be withheld at source for Unemployment Insurance, Canada Pension Plan,
Workers’ Compensation, or any other taxes whatsoever which may be or become
payable by the Vendor including any income or corporation taxes resulting from
or arising as a consequence of the sale by the Vendor to the Purchaser of the
Assets herein contemplated.





- 2 -




4.

Representations and Warranties of the Vendor




The Vendor represents and warrants to the Purchaser as follows, with the intent
that the Purchaser will rely on these representations and warranties in entering
into this Agreement, and in concluding the purchase and sale contemplated by
this Agreement:




4.1

Capacity to Sell




The Vendor is a corporation duly incorporated, validly existing and in good
standing under the British Columbia Business Corporations Act with respect to
the filing of annual reports, and has the power and capacity to own and dispose
of the Assets and to enter into this Agreement and carry out its terms to the
full extent.




4.2

Sale Will Not Cause Default




Neither the execution and delivery of this Agreement nor the completion of the
purchase and sale contemplated by this Agreement will:




(a)

violate any of the terms and provisions of the articles of the Vendor, or any
order, decree, statute, by-law, regulation, covenant or restriction applicable
to the Vendor or any of the Assets; or




(b)

give any person the right to terminate, cancel or remove any of the Assets.




4.3

Assets




The Vendor owns and possesses and has a good marketable title to the Assets free
and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances and other claims except as provided in this Agreement.




4.4

Litigation




There is no litigation or administrative or governmental proceeding or inquiry
pending, or to the knowledge of the Vendor, threatened against or relating to
the Vendor, the Vendor’s business or any of the Assets, nor does the Vendor know
of any reasonable basis for any such action, proceeding or inquiry.




4.5

Conformity with Laws




All governmental licenses and permits required for the conduct in the ordinary
course of the operations of the Vendor’s business and the uses to which the
Assets have been put, have been obtained and are in good standing and such
conduct and uses are not in breach of any statute, by-law, regulation, covenant,
restriction, plan or permit.








- 4 -




4.6

Canadian Resident




The Vendor is not a non-resident of Canada within the meaning of the Income Tax
Act.




4.7

Corporate Records




All material transactions to date to which the Vendor is or has been a party to,
or in which it is or has been otherwise involved, have been fairly reflected in
its corporate record books.




4.8

Conduct of Business




Until the Closing Date, the Vendor shall conduct the Vendor’s business
diligently and only in the ordinary course and will use its best efforts to
preserve the Assets intact and to preserve for the Purchaser its relationship
with its suppliers, customers and others having business relations with it.




4.9

Indemnity




The Vendor shall indemnify and hold harmless the Purchaser from and against:




(a)

any and all liabilities, whether accrued, absolute, contingent or otherwise,
existing at the Closing Date and which are not agreed to be assumed by the
Purchaser under this Agreement;




(b)

any and all damage or deficiencies resulting from any misrepresentation, breach
of warranty or non-fulfilment of any covenant on the part of the Vendor under
this Agreement or from any misrepresentation in or omission from any instrument
furnished to the Purchaser under this Agreement; and




(c)

any and all claims, actions, suits, demands, proceedings, assessments,
judgments, costs and legal and other expenses incident to any of the foregoing.




5.

Representations and Warranties of the Purchaser




The Purchaser represents and warrants to the Vendor as follows, with the intent
that the Vendor will rely on these representations and warranties in entering
into this Agreement, and in concluding the purchase and sale contemplated by
this Agreement:




5.1

Conduct of Business




Until the Closing Date, the Purchaser shall conduct the Purchaser’s business
diligently and only in the ordinary course.








- 5 -




5.2

Indemnity




The Purchaser shall indemnify and hold harmless the Vendor from and against:




(a)

any and all damage resulting from any misrepresentation, breach of warranty or
non-fulfilment of any covenant on the part of the Purchaser under this Agreement
or from any misrepresentation in or omission from any instrument furnished to
the Vendor under this Agreement; and




(b)

any and all claims, actions, suits, assessments, judgments, costs and legal and
other expenses incident to any of the foregoing.




5.3

Status of Purchaser




The Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware with respect to the filing of
annual reports, and has the power and capacity to purchase the Assets and to
enter into this Agreement and carry out its terms to the full extent.




5.4

Taxes




The Purchaser will be liable for and shall pay any all provincial and federal
sales taxes, registration charges and transfer fees properly payable upon and in
connection with the sale and transfer of the Assets by the Vendor to the
Purchaser and shall be responsible for any tax or other filings related thereto.




6.

Survival of Representations & Warranties




All statements contained in any instrument delivered by or on behalf of a party
under this Agreement or in connection with the transaction contemplated by this
Agreement shall be deemed to be representations and warranties by that party and
shall, unless otherwise expressly stated, survive the Closing Date for a period
of two years.




7.

Conditions Precedent to the Obligations of the Purchaser




All obligations of the Purchaser under this Agreement are subject to the
fulfilment at or before the Closing Date of the following conditions:




7.1

Vendor’s Authority to Sell




As at the Closing Date, the execution and delivery of this Agreement and the
completion of the transaction contemplated by this Agreement will have been duly
and validly authorized by all necessary corporate action on the part of the
Vendor, and this Agreement will constitute a legal, valid and binding obligation
of the Vendor enforceable against the Vendor in accordance with its terms except
as may be limited by laws of general application affecting the rights of
creditors.





- 6 -




7.2

Vendor’s Representations and Warranties




The Vendor’s representations and warranties contained in this Agreement and in
any document delivered under this Agreement or in connection with the
transactions contemplated by this Agreement will be true at and as of the
Closing Date as if such representations and warranties were made at and as of
such time.




7.3

Vendor’s Conditions




The Vendor will have performed and complied with all agreements, covenants and
conditions required by this Agreement to be performed or complied with by it
before or at the Closing Date.




7.4

Patent Registrations




As of the Closing Date, the Vendor will deliver to the Purchaser duly executed
assignments and any other necessary documentation to transfer the patents into
the name of the Purchaser.  The Purchaser shall be responsible for any cost
associated with assigning the patents to the Purchaser.




8.

Conditions Precedent to the Obligations of the Vendor




All obligations of the Vendor under this Agreement are subject to the
fulfilment, before or at the Closing Date, of the following conditions:




8.1

Purchaser’s Authority to Purchase and Issue Shares




As at the Closing Date, the execution and delivery of this Agreement and the
completion of the transactions contemplated by this Agreement, including issuing
Shares to the Vendor, will have been duly and validly authorized by all
necessary corporate action on the part of the Purchaser, and this Agreement will
constitute a legal, valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with its terms except as limited by laws of
general application affecting the rights of creditors.




8.2

Purchaser’s Representations and Warranties




The Purchaser’s representations and warranties contained in this Agreement will
be true at and as of the Closing Date as though such representations and
warranties were made as of such time.




8.3

Purchaser’s Conditions




The Purchaser will have performed and complied with all covenants, agreements
and conditions required by this Agreement to be performed or complied with by it
at or before the Closing Date.








- 7 -




8.4

Board of Directors




(a)

The Purchaser will have prepared the necessary documents to permit the Vendor’s
representative, Donald Gress, to be appointed to the board of directors of the
Purchaser.  




(b)

The parties agree that, during the first TWO (2) years that the Vendor owns
shares in the Purchaser, the Vendor shall be entitled to appoint one
representative to the board of directors.




8.5

Shareholder’s Agreement




The Purchaser will have prepared a shareholder’s agreement, for the Vendor’s
signature, outlining the Vendor’s rights and obligations as a shareholder of the
Vendor, as well as the Vendor’s right to have its representative sit on the
board of directors of the Purchaser.  The parties hereto agree to negotiate in
good faith the terms of the shareholder’s agreement.




9.

Closing




9.1

Closing Date




The purchase and sale of the Assets will be completed on the Closing Date.




9.2

Documents to be Delivered by the Vendor




At the Closing Date the Vendor will deliver or cause to be delivered to the
Purchaser;




(a)

copies of the Vendor’s corporate resolutions authorizing sale of the Assets;




(b)

duly executed patent assignment documents; and




(c)

any other Assets not transferred by way of section 9.2(a).




9.3

Documents to be Delivered by the Purchaser




At the Closing Date the Purchaser will deliver or cause to be delivered to the
Vendor:




(d)

copies of the Purchaser’s corporate resolutions authorizing purchase of the
Assets;




(e)

a share certificate evidencing the issuance to the Vendor of FIVE MILLION
Shares, as provided in section 2(a); and




(f)

the Shareholder’s Agreement, in accordance with section 8.4, duly executed by
the Purchaser.





- 8 -




10.

Risk of Loss




Until 12:01 a.m. on the Closing Date, the Assets will be and remain at the risk
of the Vendor. If any of the Assets are lost, damaged or destroyed before the
Closing Date, the Purchaser may, in lieu of terminating this Agreement, elect by
notice in writing to the Vendor to complete the purchase to the extent possible
without reduction of the purchase price, in which event all proceeds of any
insurance or compensation in respect of such loss, damage or destruction will be
payable to the Purchaser and all right and claim of the Vendor to any such
amounts not paid by the Closing Date will be assigned to the Purchaser.




11.

Further Assurances




The parties will execute such further and other documents and do such further
and other things as may be necessary to carry out and give effect to the intent
of this Agreement.




12.

Notice




All notices required or permitted to be given under this Agreement will be in
writing and personally delivered to the address of the intended recipient set
forth on the first page of this Agreement or at such other address as may from
time to time be notified by any of the parties in the manner provided in this
Agreement.




13.

Entire Agreement




This Agreement constitutes the entire agreement between the parties and there
are no representations or warranties, express or implied, statutory or otherwise
and no collateral agreements other than as expressly set forth or referred to in
this Agreement.




14.

Amendment




No amendment of this Agreement will be binding unless made in writing by all the
parties to this Agreement.




15.

Assignment




This Agreement may not be assigned by any party without the prior written
consent of the other party, which consent may be arbitrarily withheld.




16.

Time of the Essence




Time will be of the essence of this Agreement.








- 9 -




17.

Applicable Law




This Agreement will be governed by and interpreted in accordance with the laws
of the State of Delaware, USA.




18.

Successors and Assigns




This Agreement will ensure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.




19.

Headings




The headings appearing in this Agreement are inserted for convenience of
reference only and will not affect the interpretation of this Agreement.




20.

Counterpart




This Agreement may be signed in counterparts and each such counterpart will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument. A counterpart may be delivered by fax or
any other form of electronic transmission.




AS EVIDENCE OF THEIR AGREEMENT the parties have executed this Agreement as of
the day and year first above written.




GLOBAL TERRALENE INC.

By its Authorized Signatory

this 24th day of August, 2010:




/s/: Don Gress

___________________________

DON GRESS, President

 




GOLDEN SPIRIT ENTERPRISES LTD.

By its Authorized Signatory

this 24th day of August, 2010:




s/s: Jaclyn Cruz

___________________________

JACLYN CRUZ, President





SCHEDULE “A”







Subject to the terms of this Agreement, the Vendor agrees to sell, assign and
transfer to the Purchaser, and the Purchaser agrees to purchase from the Vendor,
the following of the Vendor’s assets relating to the Terralene fuel formulas,
including:




(a)

patents, trademarks, copyrights, trade names, and all pending applications for
and registrations of any of the foregoing;

(b)

formulas, patents, business plans, data reports, methods of doing business,
contact persons, customer lists, studies, findings and ideas;

(c)

schematics, algorithms, processes, patented and unpatented technology and
know-how, in process research and development, fuel formulas, trade secrets and
any similar intellectual property or proprietary rights and tangible or
intangible proprietary information or material;

(d)

the website, www.terralenefuels.com; and

(e)

the name, “Terralene”; however, the Vendor may continue to use the name “Global
Terralene” as its incorporated and business name

(collectively, the “Assets”).



